 KEARNEY & TRECKER CORPORATION6930, 1955, counsel for International Union,United Automobile, Air-craft and Agricultural Implement Workers of America,UAW-CIO,filed a motion for reconsideration of its motion to intervene hereinwith three employee affidavits attached,and, upon reconsideration,it be accorded a place on the ballot for the directed election.OnApril4, 1955, the Petitioner filed opposition thereto.The Boardhaving duly considered the matter,ITISHEREBY ORDERED that the said motion for reconsideration be,and it hereby is, denied; andIT Is ]?URTIIER ORDERED that the aforesaid Decision and Directionof Election be, and it hereby is, amended by striking the languagecontained in footnote 3 in its entirety and substituting therefor thefollowing language :'For the reasons set forth inWalterboro Manufacturing Cor-poration,106 NLRB 1383, we find that the watchman-janitor isa guard within the meaning of the Act and,accordingly, weexclude him from the unit.By direction of the Board :OGDEN W. FIELDS,Associate Executive Secretary.Kearney&Trecker CorporationandLocal#1083, United Auto-mobile,Aircraft and Agricultural Workers of America, CIO,PetitionerKearney&Trecker CorporationandLocal#1083, United Auto-mobile,Aircraft and Agricultural Workers of America, CIO,Petitioner.Cases Nos. 13-RC-3837 and 13-RC-392. April 11,1955DECISION AND ORDERUpon separate petitions filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a consolidated hearing in the above-entitled cases was held before Louis Libbin, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'On March 1, 1955, the Board, at Washington, D. C., heard oralargument in which all parties participated.1 After theclose of the hearing the Petitioner and the Employer filed separate motionsto reopen the record to introduce certain posthearing correspondencewith respect to theclosing of a commissary and the discontinuance of certain welfare benefits,as more fullyset forth hereinafter.No objection was made tothese motions.Under the circumstances,the motionsare herebygranted andthe fattRestablished by such correspondence arehereby madepart of therecord in this proceeding.112 NLRB No. 16. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the entire record, the briefs of the parties,.and the oral argument in this proceeding, and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer .23.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.34.As to the direction of an election :The petitioner, Local #1083, was certified by the Board on October31, 1951, as the result of an election conducted on September 12, 1951.'The election was conducted between two factions, Local #1083 andthe EIU, which had evolved out of a schism within the EIU, the in-cumbent union which had a contract with the Employer.As indi-cated, the election was won by Local #1083 which, under a claim ofsuccessorship to the Union, had seized the union assets.Thereafter,the Employer refused to bargain with Local #1083 on the groundthat the Board's certification was invalid.Pursuant to an unfairlabor practice proceeding, on December 31, 1952, the Board, rejectingthe Employer's contentions attacking the validity of the certification,issued an order directing the Employer to bargain with Local #1083.5On February 26, 1954, the United States Court of Appeals for theSeventh Circuit set aside the Board's order.'The court held that "anelection should not have been called or, in any event, . . . the Boardshould have refused to certify the results of an election. . . ." on theground that Local #1083's "conduct was such as to preclude theinalienable right of employees to select their bargaining representa-tive in an election free from coercion and intimidation."In arriving at this conclusion, the court relied principally on thefollowing considerations :1.The fact that Local 1083, pretending to act as a successor to,EIU, seized all the property, money, books and records of EIUand deprived its members of all access thereto or benefits there-from ;2.That funds, representing the profits of a commissary oper-ated on company property by the ETU which were used for pay-ment of sick and death benefits to members of EIU, were taken2 Employees Independent Union, affiliated with Confederated Unions of America, herein--after called the EIU, intervened on the basis of a contract interest3The Board ieJects various contentions of the Employer and the EIU to the effect thatno question concerning representation exists without detailing the reasons for rejecting-them as we shall dismiss the proceeding on other grounds, hereinafter set forth.4 95 NLRB 1125 (direction of election) ; 96 NLRB 1214 (certification).6101 NLRB 15776Kearney if Pt ecl.er Corp v. N L R B ,210 F 2d 852, cert. denied 348 U. S 824_ KEARNEY & TRECKER CORPORATION71over, together with the operation of the commissary, by Local1083 "which refused to honor sick benefit claims from membersof EIU unless and until they affiliated with Local 1083."Thereafter, on March 11, 1954, and on May 6, 1954, Local #1083:filed its petitions for a new election in the instant proceeding.'After the decision of the court of appeals, referred to above, theEmployer recognized the EIU as the exclusive representative of the=employees involved here, and, on July 2, 1954, while the petitions inthe instant case were pending, the Employer and the EIU executed anew contract, effective July 3, 1954, and extending to July 2, 1957.On July 22, 1954, before the hearing in this proceeding, Local#1083 distributed notices to all the employees involved here advisingtheir that "If you are a member in good standing of either . . . Lo-'cal 1083 . . . or Employees Independent Union CUA or on check-off, you will be entitled to receive sick and death benefits. . . ."'On August 7, 1954, a few days before the hearing in this proceedingbegan, Local #1083 executed a trust agreement with the First Wiscon-sin Trust Company, Milwaukee, Wisconsin, as trustee, under whichLocal #1083 placed in trust, in substance, the fixtures and equipmentof the union office and commissary and the securities which had beenin the possession of EIU when the factional dispute arose.$Under theterms of the trust, the trustee will deliver the trust property to theunion certified by the Board after an election, but if no election isordered, the trust property is to be returned to Local #1083.On September 14, 1954, during the course of the hearing on thepetitions in this proceeding, Local #1083 made an offer to return theoperation of the commissary to the Employer under certain specifiedconditions.Shortly after the close of the hearing, the Employer re-jected the offer and gave Local #1083 notice to vacate the commissarypremises; thereupon, Local #1083 ceased operation of the commis-sary, removed all commissary property from plant premises, and dis--continued payment of all welfare benefits to all employees, withoutregard to their union affili ation.The petitioner contends that circumstances have so changed sincethe 1951 election as to permit a fair and free election now.We do notagree.7 In view of our decision herein,we need not pass on contentions of the Employer andEIU (1)that the first petition was pi emature;(2) that thepetitions were piocedurallydefective,(3) thatthe petitions should not have been consolidated;and (4) that thepetitionerwas pursuinginconsistentremedies in seeking certiorari from the SupremeCorn twhile pressing the instant petitionsFor purposes of this decision,we assunme,without deciding,that thesecontentionsare without merit8The corpus of the trust does not include an unknownportion of $14,241 41 incash andin bank accounts taken at thetime of theseizure of assets.In addition,Local #1083 owes$]9,75707,representing advancesfromthe comniissaiyIunds for use in the normal opera-tionof Local #1083Those sunis either havebeen expendedor ate in the hands of Local#1083. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn setting aside the Board's order, the court of appeals recognizedthat the Board had discretion to hold an election during the existenceof a collective-bargaining contract where, as here, an organizationalschism had occurred among the employees ; but, the court held thatLocal # 1083's conduct in seizing the union assets and announcing thatonly its members were eligible for payment of sick benefits therefromwas improper and had a coercive impact which prevented the em-ployees from exercising a free choice at the polls, thereby invalidatingthe election and the certification issued on the basis thereof.The court also recognized that the question of ownership of theseized union property had been placed in litigation in a WisconsinState court, and stated that it, the court of appeals, did "not intendto prejudge (that case)."The court was of the view, however, thatthis factor did not preclude it from determining "what effect, if any,the . . . possession, control and use by Local 1083 (of union prop-erty) was reasonably calculated to have upon (employees participat-ing in) an election."Upon this question, the court ruled that Local#1083 was entitled to possession of union funds and to serve notice,that its members exclusively might benefit from them only if Local#1083 were a successor to EIU. Based on the evidence relating to theschism movement, the court concluded that Local #1083 was not a suc-cessor and that the EIU hence remained the owner of all union prop-erty seized.Viewed in this light, the conduct of Local #1083, in,the opinion of the court, "was coercion, open, direct, and no doubteffective."The Supreme Court of the United States denied review of the de-cision of the lower court.Consequently, the holding of the court ofappeals stands as the governing law in this case.Accordingly, allwe are called upon to decide now is whether, in the light of the court'sopinion, the circumstances are sufficiently changed to make a freeelection possible.The disputed commissary, which was seized by Local #1083, nolonger exists as a going concern. It has been liquidated by the Peti-tioner, after its proceeds for over 3 years were used exclusively forits own benefit. It is clear and undisputed that legal disposition ofthe dispute over the assets of the EIU, which was a major concernto the court, has not yet been settled.The funds originally seizedby Local #1083 have been substantially dissipated for partisan use tothe advantage of that organization.The trust agreement, now ap-parently urged by Local #1083 as a complete restoration of the 1951status quo, was a totally unilateral act, neither participated in nor con-sented to by the EIU.We cannot agree that this attempt to disposeof the title to the remaining assets clears the air. Indeed, since itpurports to make ownership of the funds turn on the outcome of theelection, the trust agreement, instead of removing the dispute over KEARNEY & TRECKER CORPORATION73title from the representation dispute, makes the corpus of the trust astake in this election.Government-supervised elections are conductedunder the statute for the purpose of selectinga collective-bargainingrepresentative,not to dispose of cash stakes.For these reasons, and on consideration of the entire record nowbefore us, we cannot find, as the Petitioner contends, that the generalcircumstances which the court deemed intolerable for a free and un-coerced election, have been sufficiently altered to satisfy the court'srequirements.We shall, therefore, dismiss the petition.As the Board stated in its original Decision and Direction of Elec-tion in 1951, and like the circuit court in its opinion, we are not to betaken hereby as passing judgment upon the rival claims of the EIUand of Local #1083 to the funds and the other assets originally be-longing to the bargaining representative before 1950.[The Board dismissed the petition.]MEMBER PETERSON,dissenting:I do not agree with my colleagues that the petitions in this proceed-ing should be dismissed.The court of appeals did not determine title to the seized assets. Itexpressly refrained from doing so, explicitly stating that it was notprejudging the pending litigation in the Wisconsin courts where titleto the property is now in issue. The court of appeals further stated,"It is possible that an election might have been properly directed andheld if the Board had made provision prior to the election for theelimination of the basis upon which Local 1083 was enabled to exertpressure and coercion upon the employees."Consonant with the decision of the court of appeals, the Board mayproperly direct a new election, provided the coercive conditions whichexisted are eliminated.In my opinion, the steps already taken byLocal #1083 have eliminated the coercive conditions found by thecourt to have previously existed.Thus, Local #1083has abandonedits discriminatory policy in the payment of welfare benefits.Underthe terms of the trust created by Local #1083, the trust property willbe returned to EIU in the event the employees select it as their bargain-ing representative. If EIU loses the election, nonetheless, title to theproperty will be determined by courts of competent jurisdiction.Un-like my colleagues, I perceive no valid reason why an escrow arrange-ment of this sort made in good faith precludes the conduct of anelection.As circumstances have so changed as to permit the employees tomake a fair and free choice of a bargaining representative now, Iwould direct a new election.MEMBER LEEDOMtook no part in the consideration of the aboveDecision and Order.